Appeal Dismissed and Memorandum Opinion filed October 13, 2020.




                                       In The

                       Fourteenth Court of Appeals

                               NO. 14-20-00554-CR

                         JAMES WILLIAMS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1603851

                          MEMORANDUM OPINION

      The trial court dismissed the underlying case on the State’s motion. Appellant
filed a notice of appeal from the dismissal.

      Generally, appeals in criminal cases may only be taken from final judgments
of convictions. Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961);
McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). No
exception to the general rule allows an appeal from an order dismissing the case.
      On September 1, 2020, we notified the parties of the court’s intention to
dismiss the appeal for lack of jurisdiction unless any party showed, within 21 days
of the letter, that the court has jurisdiction. See Tex. R. App. P. 42.3(a). No response
has been filed.

      The appeal is dismissed.

                                   PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2